DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,431,568 issued to McCleese (cited in the IDS filed on 12/9/2021).
Regarding Claim 1, McCleese teaches in Figures 1-16 of a truck comprising: 
a hanger (38, 39, Figure 1; Col. 4, lines 44-61) comprising a first (see Figure 3 where the upper end of the hanger is located behind spring 54) and a second end (Figure 3 where the lower end of the hanger located behind spring 54) spaced from the first end and a longitudinal axis (see Figure 3 – the vertical axis along 30) extending from the first end to the second end; 
a wheel assembly (14, 22, 24) located near one of the first end (see Figure 3 the upper end of the hanger located behind spring 54) and the second end of the hanger (38, 39, 40) and coupled to the hanger (38, 39, 40)) by a central axle (30, see Figures 1 and 3), the first wheel assembly comprising: 
a central wheel (the central wheel 22 on axle 30) and a level arm (14, see Figure 1 and 3) each coupled to the central axle (30); 
wherein the level arm (14) is configured to rotate about the central axle (30) and comprises a front aperture (left aperture of 14 for holding left axle 24), a middle aperture (the aperture of 14 for holding axle 30), and a rear aperture (right aperture of 14 for holding right axle 24); 
a front axle (the left axle 24 holding the left wheel 22) received by the front aperture (the left aperture of 14 for holding left axle 24) of the level arm (14); 
a rear axle (the rightmost axle 24 holding the rightmost wheel 22) received by the rear aperture (right aperture of 14 for holding right axle 24) of the level arm (14); 
a plurality of auxiliary wheels (left and right wheels 22) comprising: 
a leading wheel (left wheel 22 in Figures 1 and 3) affixed to the front axle (the left axle 24 holding the left wheel 22); 
a trailing wheel (right wheel 22 in Figure 1 and 3) affixed to the rear axle (the rightmost axle 24 holding the rightmost wheel 22); 
an attack angle (see Figure 3 – the angle between the imaginary line between the outermost point of the middle wheel 22 to the far left point of wheel left wheel 22 and the vertical line aligned with axle 30) defined between a first reference line (Figure 3 – the imaginary line between the outermost point of middle wheel 22 to the far left point of left wheel 22) tangent to a forwardmost and outermost point of the leading wheel (Figure 3 the far left point of the left wheel 22) and a forwardmost and outermost point of the central wheel (Figure 3 – the outermost point of the central wheel 22 on axle 30) and a second reference line (Figure 3 – the vertical line aligned with axle 30) perpendicular to the longitudinal axis (Figure 3 – the vertical axis along 30).
Regarding Claim 8, McCleese teaches the wheel assembly (14, 22, 24, Fig. 1, Fig. 3) further comprises a spring mechanism (54, Fig. 1, Fig. 3, Fig. 5; col 5,  lines 1-17) configured to limit rotation of the level arm (14, Fig. 1, Fig. 3) about the central axle (30, Fig. 1, Fig. 3);
wherein the spring mechanism (54, Fig. 1, Fig. 3, Fig. 5; col 5, In 1-17) comprises a spring insert (54, Fig. 1, Fig. 3, Fig. 5) received within a recess (Fig. 1, Fig. 3 -- the recess of 14 where spring 54 is located) of the level arm (14, Fig. 1, Fig. 3).
Regarding Claim 9, McCleese discloses the spring insert (54, Fig. 1, Fig. 3, Fig. 5) comprises a body (Fig. 1, Fig. 3, Fig. 5 -- the body of 54) with a perimeter (Fig. 1, Fig. 3, Fig. 5 - the perimeter of 54 at end 58) and a center (Fig. 1, Fig. 3, Fig. 5 -- the center of 54 at the right end that securing element 44 extends through);
wherein the spring insert (54, Fig. 1, Fig. 3, Fig. 5) further comprises at least one flexure portion (Fig. 5 -- the middle portion of 54), wherein the flexure portion (Fig. 5 -- the middle portion of 54) extends from the perimeter (Fig. 1, Fig. 3, Fig. 5 -- the perimeter of 54 at end 58) of the spring insert toward the center and (Fig. 1, Fig. 3, Fig. 5 -- the center of 54 at the right end that securing element 44 extends through) is configured to flex outward toward the perimeter (Fig. 1, Fig. 3, Fig. 5 -- the perimeter of 54 at end 58; col 5, lines 1-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCleese, as disclosed above).
Regarding Claim 2, McCleese discloses the truck of claim 1, but does not specifically teach wherein the attack angle is between 40 and 45 degrees. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the lever arm and the attack angle. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of the lever arm therefore modifying the attack angle to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 3, McCleese does not specifically teach wherein the attack angle is between 42 and 44 degrees. McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the lever arm and the attack angle. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of the lever arm therefore modifying the attack angle to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 4, McCleese does not specifically teach wherein a lateral distance measured parallel to the longitudinal axis between the central wheel and the leading wheel is approximately between 1.5 inches and 2.0 inches. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the truck. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of truck to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 5, McCleese does not specifically teach wherein a front-to-rear distance between the front axle and the central axle is approximately between 1.5 inches and 2.0 inches. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the truck.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of truck to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 6, McCleese does not specifically teach wherein a front-to-rear distance between the central axle and the rear axle is approximately between 1.5 inches and 2.0 inches. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the truck. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of truck to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 7, McCleese does not specifically teach wherein the leading wheel comprises a diameter approximately between 2.5 and 3.0 inches. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the wheels. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of wheels to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 10, McCleese does not specifically teach wherein the central wheel is spaced further from the hanger than the plurality of auxiliary wheels with respect to a longitudinal direction. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the truck and the spacing between the wheels. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of truck and the spacing between the wheels to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 11, McCleese does not specifically teach wherein the leading wheel and the trailing wheel are spaced equidistantly from the hanger with respect to a longitudinal direction. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the truck and the spacing between the wheels. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of truck and the spacing between the wheels to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 12, McCleese discloses the central wheel (Fig. 1, Fig. 3 -- the central wheel 22 on axle 30) comprises a central wheel width (Fig. 1, Fig. 3 -- the width of the central wheel 22 on axle 30), wherein the plurality of auxiliary wheels (Fig. 1, Fig. 3 -- the left and right wheel 22) each comprise an auxiliary wheel width (Fig. 1, Fig. 3 -- the width of the left and right wheel 22), but does not specifically teach wherein the central wheel width is greater than the auxiliary wheel width. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the wheels. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of wheels to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 13, McCleese discloses does not specifically teach wherein the central wheel width is approximately between 1.5 inches and 1.75 inches, and wherein the auxiliary wheel width is approximately between 0.5 inches and 0.7 inches. 
McCleese does teach the use of different wheels (col 4, In 36-38). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the wheels. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of wheels to provide a more stable truck or to provide a more maneuverable truck, as desired or necessary to meet the requirements of a particular implementation.
Allowable Subject Matter
Claims 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a truck with a hanger, a pivot saddle, a baseplate, and a plurality of wheels, where the hanger includes a first central axle coupled to the first end and a second central axle coupled to the second end, where a first central wheel coupled to the first central axle and a second central wheel coupled to the second central axle, further where an assembly includes a first level arm coupled to the first central axle and a second level arm coupled to the second central axle; wherein the first level arm is coupled to a first leading wheel and a first trailing wheel; and the second level arm is coupled to a second leading wheel and a second trailing wheel; where the first level arm is configured to rotate about a first central axle and the second level arm is configured to rotate about the second central axle, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618